DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the preliminary amendments received on 29 December 2020. Claims 2-21 are currently pending.
Drawings
	The drawings received on 29 July 2020 are accepted by the examiner.
Claim Objections
Claim 2 is objected to because of the following informality:
In line 2, it appears that the phrase “from spacer” should read “from a spacer.”
Claim 3 is objected to because of the following informality:
In lines 2-3, it appears that the phrase “the hardened material positioned form the channel” should read “the hardened material from the channel.”
Claim 14 is objected to because of the following informality:
In line 2, it appears that the phrase “the profile” should read “a profile.”
Claim 16 is objected to because of the following informality:
In line 4, it appears that the phrase “the profile” should read “a profile.”
Claim 18 is objected to because of the following informality:
In lines 2-3, it appears that the phrase “to remove hardened material” should read “to remove the hardened material.”
Claim 21 is objected to because of the following informality:
In line 5, it appears that the phrase “the profile” should read “a profile.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites the limitation "the previously hardened fluid" in liens 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending lines 1-2 of claim 12 to read “the previously hardened material” would overcome this rejection. For examination purposes, claim 12 will be treated as reading as such.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zdeblick et al. (U.S. Patent 6,613,091) in view of Magerl et al. (U.S. Patent Application Publication 2006/0116767).
	Zdeblick et al. disclose (as to part of claim 2) a method for spinal repair comprising the steps of removing an osteogenic material (see column 12, line 59 – column 3, line 2) from a spacer (10’) positioned within an intervertebral disc space (positioning as best illustrated in Figures 6 and 7) (see column 16, lines 34-37); and after the removing step, accessing the spacer (see column 16, lines 34-37), wherein (as to claim 10) the method further comprises the step of disengaging a locking plug (300), wherein (as to claim 12) the disengaging step unseals the osteogenic material (see column 16, lines 65-67), wherein (as to claim 13) the method further comprises the step of removing the spacer from the intervertebral disc space (i.e. during revision, see column 16, lines 34-37).
	Zdeblick et al. disclose the claimed method except for wherein (as to the remainder of claim 2) the osteogenic material is a previously hardened material and compressing the spacer after the removing step, wherein (as to claim 8) during the compressing step, a top component of the spacer moves relatively closer to a base component, wherein (as to claim 9) after the compressing step, inserting hardening material into a channel of the spacer, the hardening material causing the top component of the spacer to move relatively farther from the base component, wherein (as to claim 14) the step of compressing the spacer reduces a profile of the spacer, and wherein (as to claim 15) the method further comprises the step of repositioning the spacer within the intervertebral disc space.
	Magerl et al. teach a method for spinal repair comprising the use of a spacer (1) filled with a hardened material (see paragraph 0059) and inserting a hardening material (see paragraph 0059) into a channel (13) of the spacer, the hardening material causing a top component (4) of the spacer to move relatively farther from a base component (3) (see the transition from Figure 9 to Figure 10, and paragraph 0058).
	One of ordinary skill in the art would recognize that combining the disclosure of Zdeblick et al. with the teachings of Magerl would lead to accessing the spacer for a revision surgery and yield predicable results. Those results would yield removing or repositioning (i.e. during a revision surgery) a spacer having top and base component. One of ordinary skill in the art would easily recognize that, to do so would require compressing the top and base components relative to one another in order to reduce the overall profile of the spacer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Zdeblick et al. with wherein the osteogenic material is a previously hardened material and compressing the spacer after the removing step, wherein during the compressing step, a top component of the spacer moves relatively closer to a base component, wherein after the compressing step, inserting hardening material into a channel of the spacer, the hardening material causing the top component of the spacer to move relatively farther from the base component, wherein the step of compressing the spacer reduces a profile of the spacer, and wherein the method further comprises the step of repositioning the spacer within the intervertebral disc space in view of Magerl in order to provide an alternative, well-known and obvious spacer for use in a revision surgery for interbody fusion.
	Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zdeblick et al. (U.S. Patent 6,613,091) in view of Magerl et al. (U.S. Patent Application Publication 2006/0116767), as applied to claim 2 above, further in view of Meneghini et al. (U.S. Patent Application Publication 2010/0094361).
	Zdeblick et al. disclose removing the osteogenic material from the spacer and Magerl et al. teach the use of a hardened material within a curved channel (13, see Figures 4-6); however, Zdeblick et al. in view of Magerl et al. fail to explicitly disclose wherein (as to claim 3) during the removing step, at least a portion of a tool is positioned within the channel of the spacer to remove the hardened material from the channel, wherein (as to claim 4) during the removing step, at least a portion of the tool flexes to fit within the curved channel of the spacer, and wherein (as to claim 7) the hardened material is removed with a coring tool.
	Meneghini et al. teach the use of a tool (110, i.e. a coring tool) capable of being positioned within a curved channel (i.e. channel defined within 422) to remove hardened material (i.e. cement) from within the channel (see paragraph 0038), wherein at least a portion (122) of the tool flexes to fit within the channel (see Figures 1-5, and paragraphs 0022-0034 and 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Zdeblick et al. in view of Magerl et al. with wherein during the removing step, at least a portion of a tool is positioned within the channel of the spacer to remove the hardened material from the channel, wherein during the removing step, at least a portion of the tool flexes to fit within the curved channel of the spacer, and wherein the hardened material is removed with a coring tool in view of Meneghini et al. in order to provide a well-known, obvious means for disrupting the interface between the hardened material and the spacer and for removing the hardened material.
Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zdeblick et al. (U.S. Patent 6,613,091) in view of Magerl et al. (U.S. Patent Application Publication 2006/0116767) further in view of Meneghini et al. (U.S. Patent Application Publication 2010/0094361), as applied to claim 4 above, and further in view of Steiner et al. (U.S. Patent Application Publication 2011/0208194).
	Zdeblick et al. in view of Magerl et al. further in view of Meneghini et al. disclose the claimed method except for wherein (as to claim 5) a distal portion of the tool is formed of discrete, interlocking segments that allow the distal portion of the tool to flex within the curved channel, and wherein (as to claim 6) a distal portion of the tool includes laser cuts thereby allowing the distal portion of the tool to flex.
	Steiner et al. teach the use of a tool (130) capable of removing hard material comprising a distal portion (137) either formed of discrete, interlocking segments or including laser cuts allowing the distal portion to flex (see Figures 36A-36B, and paragraph 0084).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Zdeblick et al. in view of Magerl et al. further in view of Meneghini et al. with wherein a distal portion of the tool is formed of discrete, interlocking segments that allow the distal portion of the tool to flex within the curved channel, and wherein a distal portion of the tool includes laser cuts thereby allowing the distal portion of the tool to flex in view of Steiner et al. in order to provide a well-known, obvious method for allowing for flexing of the distal portion of the tool.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zdeblick et al. (U.S. Patent 6,613,091) in view of Magerl et al. (U.S. Patent Application Publication 2006/0116767), as applied to claim 10 above, further in view of Biscup et al. (U.S. Patent Application Publication 2004/0186576).
Zdeblick et al. in view of Magerl et al. disclose the claimed method except for wherein the step of disengaging includes rotating the locking plug.
Biscup et al. teach the use of a spacer (10) comprising a locking plug (120), wherein engaging or disengaging the locking plug includes rotating the locking plug (i.e. due to a threaded connection) (see Figure 7, and paragraph 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Zdeblick et al. in view of Magerl et al. with wherein the step of disengaging includes rotating the locking plug in view of Biscup et al. in order to provide an alternative, well-known and obvious means for sealing the channel of the spacer.
Claims 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zdeblick et al. (U.S. Patent 6,613,091) in view of Magerl et al. (U.S. Patent Application Publication 2006/0116767) further in view of Meneghini et al. (U.S. Patent Application Publication 2010/0094361).
	Regarding claims 16 and 18-20, Zdeblick et al. disclose (as to part of claim 16) a method for removing a spacer (10’) from an intervertebral disc space (positioning as best illustrated in Figures 6 and 7) comprising the steps of removing an osteogenic material (see column 12, line 59 – column 3, line 2) from the spacer (10’) (see column 16, lines 34-37); and accessing the spacer (see column 16, lines 34-37), and removing the spacer from the intervertebral disc space (i.e. during revision, see column 16, lines 34-37).
	Zdeblick et al. disclose the claimed invention except for wherein (as to part of claim 16) the osteogenic material is a previously hardened material and after the removing step, compressing the spacer to reduce a profile of the spacer, wherein (as to claim 20) during the compressing step, a top component of the spacer moves relatively closer to a base component.
	Magerl et al. teach a method for spinal repair comprising the use of a spacer (1) filled with a hardened material (see paragraph 0059) (see the transition from Figure 9 to Figure 10, and paragraph 0058).
	One of ordinary skill in the art would recognize that combining the disclosure of Zdeblick et al. with the teachings of Magerl would lead to accessing the spacer for a revision surgery and yield predicable results. Those results would yield removing (i.e. during a revision surgery) a spacer having top and base component. One of ordinary skill in the art would easily recognize that, to do so would require compressing the top and base components relative to one another in order to reduce the overall profile of the spacer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Zdeblick et al. with wherein the osteogenic material is a previously hardened material and after the removing step, compressing the spacer to reduce a profile of the spacer, and wherein during the compressing step, a top component of the spacer moves relatively closer to a base component in view of Magerl in order to provide an alternative, well-known and obvious spacer for use in a revision surgery for interbody fusion.
	Zdeblick et al. in view of Magerl et al. disclose the claimed method except for wherein (as to the remainder of claim 16) the previously hardened material is removed with a tool, wherein (as to claim 18) at least a portion of the tool is positioned within the channel of the spacer to remove the hardened material from within the channel, and wherein (as to claim 19) at least a portion of the tool flexes to fit within the curved channel of the spacer.
	Meneghini et al. teach the use of a tool (110, i.e. a coring tool) capable of being positioned within a curved channel (i.e. channel defined within 422) to remove hardened material (i.e. cement) from within the channel (see paragraph 0038), wherein at least a portion (122) of the tool flexes to fit within the channel (see Figures 1-5, and paragraphs 0022-0034 and 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Zdeblick et al. in view of Magerl et al. with wherein the previously hardened material is removed with a tool, wherein at least a portion of the tool is positioned within the channel of the spacer to remove the hardened material from within the channel, and wherein at least a portion of the tool flexes to fit within the curved channel of the spacer in view of Meneghini et al. in order to provide a well-known, obvious means for disrupting the interface between the hardened material and the spacer and for removing the hardened material.
Regarding claim 21, Zdeblick et al. disclose (as to part of claim 21) a method for removing a spacer (10’) from an intervertebral disc space (positioning as best illustrated in Figures 6 and 7) comprising the steps of removing an osteogenic material (see column 12, line 59 – column 3, line 2) from a channel (15) of the spacer (10’) (see column 16, lines 34-37); and accessing the spacer (see column 16, lines 34-37), and removing the spacer from the intervertebral disc space (i.e. during revision, see column 16, lines 34-37).
	Zdeblick et al. disclose the claimed invention except for wherein (as to part of claim 21) the osteogenic material is a previously hardened material and after the removing step, compressing the spacer to reduce a profile of the spacer.
	Magerl et al. teach a method for spinal repair comprising the use of a spacer (1) filled with a hardened material (see paragraph 0059) (see the transition from Figure 9 to Figure 10, and paragraph 0058).
	One of ordinary skill in the art would recognize that combining the disclosure of Zdeblick et al. with the teachings of Magerl would lead to accessing the spacer for a revision surgery and yield predicable results. Those results would yield removing (i.e. during a revision surgery) a compressible spacer. One of ordinary skill in the art would easily recognize that, to do so would require compressing top and base components relative to one another in order to reduce the overall profile of the spacer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Zdeblick et al. with wherein the osteogenic material is a previously hardened material and after the removing step, compressing the spacer to reduce a profile of the spacer in view of Magerl in order to provide an alternative, well-known and obvious spacer for use in a revision surgery for interbody fusion.
	Zdeblick et al. in view of Magerl et al. disclose the claimed method except for wherein (as to the remainder of claim 21) the previously hardened material is removed with a flexible coring tool.
	Meneghini et al. teach the use of a tool (110, i.e. a coring tool) capable of being positioned within a curved channel (i.e. channel defined within 422) to remove hardened material (i.e. cement) from within the channel (see paragraph 0038), wherein at least a portion (122) of the tool is flexible (see Figures 1-5, and paragraphs 0022-0034 and 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Zdeblick et al. in view of Magerl et al. with wherein the previously hardened material is removed with a flexible coring tool in view of Meneghini et al. in order to provide a well-known, obvious means for disrupting the interface between the hardened material and the spacer and for removing the hardened material.
Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zdeblick et al. (U.S. Patent 6,613,091) in view of Magerl et al. (U.S. Patent Application Publication 2006/0116767) and further in view of Huebsch (U.S. Patent 5,064,426).
	Zdeblick et al. disclose (as to part of claim 16) a method for removing a spacer (10’) from an intervertebral disc space (positioning as best illustrated in Figures 6 and 7) comprising the steps of removing an osteogenic material (see column 12, line 59 – column 3, line 2) from the spacer (10’) (see column 16, lines 34-37); and accessing the spacer (see column 16, lines 34-37), and removing the spacer from the intervertebral disc space (i.e. during revision, see column 16, lines 34-37).
	Zdeblick et al. disclose the claimed invention except for wherein (as to part of claim 16) the osteogenic material is a previously hardened material and after the removing step, compressing the spacer to reduce a profile of the spacer, wherein (as to claim 20) during the compressing step, a top component of the spacer moves relatively closer to a base component.
	Magerl et al. teach a method for spinal repair comprising the use of a spacer (1) filled with a hardened material (see paragraph 0059) (see the transition from Figure 9 to Figure 10, and paragraph 0058).
	One of ordinary skill in the art would recognize that combining the disclosure of Zdeblick et al. with the teachings of Magerl would lead to accessing the spacer for a revision surgery and yield predicable results. Those results would yield removing (i.e. during a revision surgery) a spacer having top and base component. One of ordinary skill in the art would easily recognize that, to do so would require compressing the top and base components relative to one another in order to reduce the overall profile of the spacer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Zdeblick et al. with wherein the osteogenic material is a previously hardened material and after the removing step, compressing the spacer to reduce a profile of the spacer, and wherein during the compressing step, a top component of the spacer moves relatively closer to a base component in view of Magerl in order to provide an alternative, well-known and obvious spacer for use in a revision surgery for interbody fusion.
	Zdeblick et al. in view of Magerl et al. disclose the claimed method except for wherein (as to the remainder of claim 16) the previously hardened material is removed with a tool, and wherein (as to claim 17) the tool is a chisel.
	Huebsch teaches the use of a thermal chisel (10) to remove bone cement (see Figure 1, and column 4, line 54 – column 7, line 36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Zdeblick et al. in view of Magerl et al. with wherein the previously hardened material is removed with a tool, and wherein the tool is a chisel in view of Huebsch in order to provide a well-known, obvious means for efficiently removing a previously hardened material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775